DETAILED ACTION
Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This action is in response to the Applicant’s arguments and amendments filed on 10/30/2022. Applicant amended claims 1, 2, 11, and 13. Claims 1–20 are pending and are examined below.
Response to remarks and arguments
In regards to the claim interpretations under § 112(f), Applicant does not challenge said claim interpretations. Accordingly, the claim interpretations under § 112(f) are maintained.
	In regards to the claim rejections under § 102, Applicant’s amendments obviate said claim rejections. Accordingly, the claim rejections under § 102 are withdrawn.
	In regards to the claim rejections under § 103, Applicant’s arguments and amendments have been fully considered but are unpersuasive.
	As to amended independent claims 1 and 11, Applicant argues that Qi does not teach or suggest a determination after the accident that a speed of the host vehicle fails to exceed a threshold speed. In this regard, Applicant argues that Qi does not appear to teach or suggest determining whether a speed of the vehicle is at or close to zero after a determination of a crash has been made.
	Examiner respectfully disagrees. Qi teaches determining after the accident that a speed of the host vehicle fails to exceed a threshold speed (“The change in … velocity may indicate whether changes in accelerometer measurements correspond to speed decreases of the vehicle such as … from a speed above a threshold value … to a speed that is close or equal to zero [i.e., a speed which fails to exceed a threshold speed] …. an extended time interval of a speed at or close to zero is indicative of a crash event.” That is, to determine that a speed of the host vehicle fails to exceed a threshold speed, speed data is collected over an extended time interval, which, as will be shown below, extends past the time in which the accident occurred. Hence, the determination that the speed of the host vehicle fails to exceed a threshold speed is performed after the accident. Emphasis added; see at least ¶ 45. “Data may include the sensor measurements collected over a time interval that includes the crash event …. The first time interval may begin at a first time before the crash event … and end at a second time after the crash event.” That is, the speed data contains data pertaining to one or more times after the crash event. Emphasis added; see at least ¶ 47.).
	As discussed in the previous action, Lepp discloses storing data indicative of a characteristic of the host vehicle during a selected period of time in an associated memory, and transferring said data to an even data recorder in response to an indication of an accident involving the host vehicle. (See at least Non-Final Office Action, pp. 4–5, 7–9, and 11–12; see also rejections of claims 1 and 11 under § 103 below.)
	One of ordinary skill in the art before the effective filing date of the invention would have been motivated to modify the invention of Lepp with the feature of: determining after the accident that a speed of the host vehicle fails to exceed a threshold speed, as taught by Qi, because this feature is a useful feature for, as suggested by Qi, “enabl[ing] a determination of a magnitude of a loss event at, or soon after, detection of the loss event.” (Qi, ¶ 7.) As the incorporation of the feature taught by Qi into the invention of Lepp corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Qi is obvious. (See MPEP 2141(III).)

Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a communication unit … configured to” and “an on-board unit … configured to” in claims 1–10 and 12–20. 
	The corresponding structure described in the specification as performing the claimed function at least includes:
Communication unit: “Each V2X module 12, 12′ and/or V2X module 12, 12′ with antennas 14, 14′, 16, 16′ may also be referred to as a communication unit that may be configured to transmit and receive wireless V2X radio frequency communications 26 as described herein.” (¶ 24.)
On-board unit: “The V2X module 12 and the first and second antennas 14, 16 may together be referred to or comprise a vehicle On-Board Unit (OBU).” (¶ 18.)
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
	Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–20 are rejected under 35 U.S.C. § 103 as being unpatentable over Lepp et al. (US20210304592A1) in view of Qi et al. (US20220017032A1); from here on referred to as Lepp and Qi, respectively.
	As to claim 1, Lepp discloses a system for storing vehicle-to-x system data in a host vehicle a system for storing vehicle-to-x system data in a host vehicle, the system comprising:
	a communication unit to be mounted in the host vehicle and configured to receive a vehicle-to-x communication comprising data indicative of a characteristic of a second vehicle (“To support V2X communications, the vehicles 102A include respective V2X stacks 108A, and the vehicles 102S include respective V2X stacks 108S.” Emphases added; see at least ¶ 34.).
	a controller to be mounted in the host vehicle and provided in communication with the communication unit, wherein the controller is configured to store in an associated memory data indicative of a characteristic of the host vehicle and the data indicative of a characteristic of the second vehicle, and wherein the controller is further configured to transfer the data stored in the associated memory to an event data recorder to be mounted in the host vehicle (Data can be collected from multiple vehicles (e.g., a second vehicle) – see at least ¶ 21. Continuing, an EDR (i.e., an event data recorder) can record event data in a BSM (i.e. a basic safety message) – see at least ¶ 53 and Fig. 1. Here, recorded BSMs pertaining to the host vehicle or received from another vehicle are analogous to data indicative of a characteristic of a host vehicle and a second vehicle, respectively. Moving on, hardware processor 602 corresponds to a controller – see at least ¶ 133 and Fig. 6. Finally, Lepp discloses, “A trigger event can trigger storing of any or some combination of the foregoing data [e.g., BSM(s)] in the AIDR [i.e., accident investigation data recorder], to more permanently store event data.” Emphases added; see at least ¶ 123. In other words, Lepp discloses an embodiment in which data stored in an associated memory of an initial event data recorder is transferred to the accident investigation data recorder, which is a permanent event data recorder. In this regard, the event data recorder of Lepp functions as an associated memory, and the accident investigation data recorder functions as an event data recorder.);
	wherein the controller is configured to store in the associated memory the data indicative of a characteristic of the host vehicle and the data indicative of a characteristic of the second vehicle during a selected period of time, and wherein the controller is further configured to transfer the data stored in the associated memory to the event data recorder in response to an indication of an accident involving the host vehicle (“Detection of an accident can trigger storing of event data from the EDR to another storage medium, referred to as an accident investigation data recorder (AIDR).” Emphasis added; see at least ¶ 40.).
	Lepp fails to explicitly disclose transferring the data stored in the associated memory to the event data recorder in response to an indication of an accident involving the host vehicle upon a determination after the accident that a speed of the host vehicle fails to exceed a threshold speed. 
	Nevertheless, Qi teaches determining after the accident that a speed of the host vehicle fails to exceed a threshold speed (“The change in … velocity may indicate whether changes in accelerometer measurements correspond to speed decreases of the vehicle such as … from a speed above a threshold value … to a speed that is close or equal to zero [i.e., a speed which fails to exceed a threshold speed].” Emphasis added; see at least ¶ 45. “Data may include the sensor measurements collected over a time interval that includes the crash event …. The first time interval may begin at a first time before the crash event … and end at a second time after the crash event.” Emphasis added; see at least ¶ 47.).
	Lepp discloses storing data indicative of a characteristic of the host vehicle during a selected period of time in an associated memory, and transferring said data to an even data recorder in response to an indication of an accident involving the host vehicle. Qi teaches determining after the accident that a speed of the host vehicle fails to exceed a threshold speed.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lepp with the feature of: determining after the accident that a speed of the host vehicle fails to exceed a threshold speed, as taught by Qi, because this feature is a useful feature for, as suggested by Qi, “enabl[ing] a determination of a magnitude of a loss event at, or soon after, detection of the loss event.” (Qi, ¶ 7.) As the incorporation of the feature taught by Qi into the invention of Lepp corresponds to applying a known technique to improve a similar device in the same way, the feature as taught by Qi is obvious. (See MPEP 2141(III).)
	Independent claim 11 is rejected for at least the same reasons as claim 1 as the claims recite similar subject matter but for minor differences.
	As to claims 2 and 13, Lepp discloses wherein the selected period of time comprises time before, during, and after the accident (See at least Fig. 4 and the corresponding discussion in ¶¶ 94–110 which illustrate a message flow of BSMs and other information pertaining to the host vehicle and the second vehicle before, during, and after the accident.).
	As to claims 3 and 14, Lepp discloses wherein the controller is further configured to generate a timestamp associated with the selected period of time, store the timestamp in the associated memory, and transfer the timestamp to the event data recorder with the data indicative of a characteristic of the host vehicle and the data indicative of a characteristic of the second vehicle (Data is be stored in an EDR with an associated timestamp. When an accident occurs, data from the EDR–containing an associated timestamp–is transferred to a corresponding AIDR. See at least ¶ 54.).
	As to claims 4 and 15, Lepp discloses wherein the selected period of time is three minutes or less (“Vehicles can store received and transmitted BSMs … in a log file for a period of time (e.g., 20 seconds or a different time period) that is windowed over time.” Emphasis added; see at least ¶ 116.).
	As to claims 5 and 16, Lepp discloses wherein the controller is configured to transfer the data stored in the associated memory to the event data recorder in response to an update of the data indicative of a characteristic of the host vehicle or an update of the data indicative of a characteristic of the second vehicle (“Detection of an accident can trigger storing of event data from the EDR to another storage medium, referred to as an accident investigation data recorder (AIDR).” See at least ¶ 40. That is, a detection of an accident corresponds to an update of the data indicative of a characteristic of the host vehicle because said data will necessarily update upon the occurrence of an accident. In other words, when an accident occurs, the data updates to reflect the occurrence of the accident—for example, a recorded speed of the vehicle updates to zero.).
	As to claims 6 and 17, Lepp discloses wherein the controller is configured to transfer the data stored in the associated memory to the event data recorder periodically (Data is received in a log file over periodic windowed times – see at least ¶ 116.).
	As to claims 7 and 18, Lepp discloses wherein the data indicative of the characteristic of the host vehicle comprises data indicative of a heading of the host vehicle, and wherein the data indicative of the characteristic of the second vehicle comprises data indicative of a heading of the second vehicle (Event data in the form of BSMs can be collected from multiple vehicles including the first and second vehicles – see at least ¶ 21. Additionally, “A BSM can include a broadcast message containing information about a vehicle and its movement (e.g., geographic location of the vehicle, a heading of the vehicle, a speed of the vehicle, an acceleration/deceleration of the vehicle, etc.).” See at least ¶ 36.).
	As to claims 8 and 19, Lepp discloses wherein the communication unit comprises an on-board unit and the vehicle-to-x communication comprises a basic safety message (V2X stacks – see at least ¶ 34. BSM messages – see at least ¶ 36.).
	As to claims 9 and 20, Lepp discloses wherein the communication unit is configured to receive a plurality of vehicle-to-x communications, wherein each of the plurality of vehicle-to-x communications comprises data indicative of a characteristic of one of a plurality of additional vehicles, wherein the controller is configured to store in the associated memory a vehicle cluster map comprising the data indicative of a characteristic of each of the plurality of additional vehicles (“The data of BSMs received by the vehicle in the time interval before the accident can provide information relating to states of other vehicles proximate the vehicle. Using data of BSMs received from multiple vehicles with their respective timestamps, a dynamic map of the states of the multiple vehicles can be created [i.e., a vehicle cluster map can be created], including positions, headings, speeds, accelerations, etc., of the multiple vehicles right before the accident.” Emphasis added; see at least ¶ 55.).
	Lepp fails to explicitly disclose wherein the controller is further configured to transfer the stored vehicle cluster map to the event data recorder.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lennie and include the feature of: transferring the stored vehicle cluster map to the event data recorder, because it is an obvious continuation of a known technique to improve the claim invention. As shown throughout the Office Action—for example, the rejection of claim 1—Lepp discloses transferring data indicative of characteristics of a host vehicle and multiple vehicles (i.e., BSMs) to an event data recorder, such as upon the determination that more permanent storage is needed (e.g., in response to an indication of an accident). One of ordinary skill in the art would have recognized that there is value in transferring a vehicle cluster map to an event data recorder because a vehicle cluster map provides a broad and detailed picture of the environment in and around a host vehicle. Hence, a vehicle cluster map may be useful for many applications; e.g., for reconstructing an accident and determining the causes thereof. 
	As to claim 10, Lepp discloses:
	the associated memory, wherein the associated memory comprises a permanent memory to be mounted in the host vehicle (An EDR (i.e., an event data recorder, which is a form of a permanent memory) can record event data in a BSM (i.e. a basic safety message); an EDR is mounted in at least a host vehicle – see at least ¶ 53 and Fig. 1.); and
	the event data recorder to be mounted in the host vehicle, wherein the event data recorder is configured to communicate with the controller (AIDR (i.e., 113A, 133S or 115) located in at least a host vehicle – see at  least ¶ 54 and Figs. 1 and 6.).
	As to claim 12, Lepp discloses:
	receiving the vehicle-to-x communication comprising data indicative of a characteristic of a second vehicle comprises receiving, at a communication unit to be mounted in the host vehicle, the vehicle-to-x communication comprising data indicative of a characteristic of the second vehicle (Data can be collected from multiple vehicles (e.g., a second vehicle) – see at least ¶ 21. Continuing, an EDR (i.e., an event data recorder) can record event data in a BSM (i.e. a basic safety message) – see at least ¶ 53 and Fig. 1. Here, recorded BSMs pertaining to the host vehicle or received from another vehicle are analogous to data indicative of a characteristic of a host vehicle and a second vehicle, respectively.);
	storing in a memory to be mounted in the host vehicle comprises storing, by a controller to be mounted in the host vehicle, data indicative of a characteristic of the host vehicle and the data indicative of a characteristic of the second vehicle (Data can be collected from multiple vehicles (e.g., a second vehicle) – see at least ¶ 21. Continuing, an EDR (i.e., an event data recorder) can record event data in a BSM (i.e. a basic safety message) – see at least ¶ 53 and Fig. 1. Here, recorded BSMs pertaining to the host vehicle or received from another vehicle are analogous to data indicative of a characteristic of a host vehicle and a second vehicle, respectively.); and 
	transferring the data stored in the memory comprises transferring, by the controller to be mounted in the host vehicle, the data stored in the memory to an event data recorder to be mounted in the host vehicle (Hardware processor 602 corresponds to a controller – see at least ¶ 133 and Fig. 6. Continuing, Lepp discloses, “A trigger event can trigger storing of any or some combination of the foregoing data [e.g., BSM(s)] in the AIDR [i.e., accident investigation data recorder], to more permanently store event data.” Emphases added; see at least ¶ 123. In other words, Lepp discloses an embodiment in which data stored in an associated memory of an initial event data recorder is transferred to the accident investigation data recorder, which is a permanent event data recorder. In this regard, the event data recorder of Lepp functions as an associated memory, and the accident investigation data recorder functions as an event data recorder.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, this action is final. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action. In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mario C. Gonzalez whose telephone number is (571) 272-5633. The Examiner can normally be reached M–F, 10:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr, can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668